Case: 20-51037       Document: 00515978559             Page: 1      Date Filed: 08/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            August 13, 2021
                                     No. 20-51037
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk


   United States of America,

                                                                    Plaintiff—Appellee,

                                           versus

   Jimy Marin Reyes-Almendarez,

                                                                Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:18-CR-1059-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jimy Marin Reyes-Almendarez
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Reyes-Almendarez has not filed a response. We have


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 20-51037    Document: 00515978559          Page: 2   Date Filed: 08/13/2021




                                  No. 20-51037


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R.
   42.2.




                                       2